EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with patent agent Martin Tremblay on 9/14/21.
The application has been amended as follows:
Cancel Claims 67-70
Claim 1 Line 11 delete “.” and substitute --
wherein a bottom part of the knee cap is behind the shin shell.--
Claim 30 Line 11 delete “.” and substitute --
wherein a bottom part of the knee cap is behind the shin shell.--
Claim 31 Line 11 delete “.” and substitute --
wherein a bottom part of the knee cap is behind the shin shell.--
Claim 62 Line 19 delete “.” and substitute --
wherein a bottom part of the knee cap is behind the shin shell.--
		Claims 1, 3-6, 10-23, 25, 26, 30, 31, 61-66, 71 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses a leg pad wherein a bottom part of the knee cap is behind the shin shell in conjunction with the other structural limitations as set forth in the independent claim.  The use of leg pads with a rigid knee cap movable relative to a rigid shin shell comprising at least two rigid and adjacent shell members in a longitudinal direction, the at least two shell members movable relative to one another in an upper and lower half or third of the shin shell is known in the art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732